 



EXHIBIT 10.1

AMENDED AND RESTATED
MANAGEMENT AND ADVISORY AGREEMENT

               THIS AMENDED AND RESTATED MANAGEMENT AND ADVISORY AGREEMENT is
made as January 18, 2005 (the “Agreement”) by and among ARBOR REALTY TRUST,
INC., a Maryland corporation (“Parent REIT”), ARBOR REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership (the “Operating Partnership”), ARBOR REALTY SR,
INC., a Maryland corporation (“Sub-REIT” and together with the Parent REIT and
the Operating Partnership, the “Company”), and ARBOR COMMERCIAL MORTGAGE, LLC, a
New York limited liability company (together with its permitted assigns,
“Manager”).

WITNESSETH:

               WHEREAS, Parent REIT, Manager and the Operating Partnership have
entered into that certain Management and Advisory Agreement, dated as of July 1,
2003 (the “Original Management Agreement”).

               WHEREAS, Parent REIT currently conducts its operations and makes
substantially all of its investments through the Operating Partnership;

               WHEREAS, Parent REIT intends to cause the Operating Partnership
to contribute substantially all of the assets directly or indirectly held by the
Operating Partnership to Sub-REIT in exchange for shares of common stock of
Sub-REIT;

               WHEREAS, a subsidiary of the Sub-REIT has been formed in order to
issue debt and equity securities collateralized by certain of the assets to be
contributed by the Operating Partnership to Sub-REIT (the “CDO Financing”);

               WHEREAS, in order to maintain Parent REIT’s qualification as a
REIT (as defined below) upon consummation of the CDO Financing, Parent REIT
intends to make its investments primarily through the Sub-REIT and its
subsidiaries and cause Sub-REIT to qualify as a REIT for federal income tax
purposes; and

               WHEREAS, Parent REIT, Manager and the Operating Partnership
desire to amend and restate the Original Management Agreement in its entirety on
the terms and conditions hereinafter set forth in order to add Sub-REIT as a
party.

               NOW THEREFORE, in consideration of the mutual agreements herein
set forth, the parties hereto agree as follows:

          1. Definitions. The following terms have the meanings assigned them:

               (a) “Agreement” has the meaning assigned in the first paragraph.

 



--------------------------------------------------------------------------------



 



               (b) “Board of Directors” means the Board of Directors of Parent
REIT.

               (c) “Change of Control” means a change in the direct or indirect
(i) beneficial ownership of more than fifty percent (50%) of the combined voting
power (of any Person together with any affiliates of such Person or Persons
otherwise associated or acting in concert with such Person) of Manager’s then
outstanding equity interests, or (ii) power to direct or control the management
policies of Manager, whether through the ownership of beneficial equity
interests, common directors or officers, by contract or otherwise. Change of
Control shall not include public offerings of the capital stock of Manager or
any assignment of this Agreement by Manager as permitted hereby and in
accordance with the terms hereof.

               (d) “Code” means the Internal Revenue Code of 1986, as amended.

               (e) “Common Share” means a share of capital stock of Parent REIT
now or hereafter authorized and issued as common voting stock of Parent REIT.

               (f) “Company” has the meaning assigned in the first paragraph.

               (g) “Company Account” has the meaning assigned in Section 5.

               (h) “Company Target Investments” means multifamily and commercial
mortgage loans and customized financing transactions, including bridge loans,
mezzanine loans, preferred equity investments, note acquisitions and
participation interests in owners of real properties.

               (i) “Company Termination Notice” has the meaning assigned in
Section 13(b).

               (j) “Deferred Interest” has the meaning assigned in Section 8(c).

               (k) “Effective Termination Date” has the meaning assigned in
Section 13(b).

               (l) “Excess Funds” has the meaning assigned in Section 2(f).

               (m) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

               (n) “Expenses” has the meaning assigned in Section 9.

               (o) “Funds from Operations” has the meaning assigned by the
National Association of Real Estate Investment Trusts and means net income
(computed in accordance with GAAP) excluding gains (or losses) from debt
restructuring and sales of property, plus depreciation and amortization on real
estate assets, and after adjustments for unconsolidated partnerships and joint
ventures.

               (p) “GAAP” means generally accepted accounting principles in
effect in the U.S. on the date such principles are applied, consistently
applied.

2



--------------------------------------------------------------------------------



 



               (q) “Governing Instruments” means, with respect to any Person,
the articles of incorporation and bylaws in the case of a corporation, the
certificate of limited partnership (if applicable) and partnership agreement in
the case of a general or limited partnership or the articles of formation and
operating agreement in the case of a limited liability company.

               (r) “Guidelines” has the meaning assigned in Section 2(b)(i).

               (s) “Incentive Fee” has the meaning assigned in Section 8(d)(i).

               (t) “Incentive Fee Payment” has the meaning assigned in
Section 8(d)(ii).

               (u) “Independent Directors” means the members of the Board of
Directors who are not officers or employees of Manager or the Company and who
are otherwise “independent” in accordance with Parent REIT’s Governing
Instruments.

               (v) “Invested Equity” has the meaning assigned in
Section 8(a)(i).

               (w) “Investment Company Act” means the Investment Company Act of
1940, as amended.

               (x) “Investments” means the investments of the Company.

               (y) “Management Fee” has the meaning assigned in Section 8(a)(i).

               (z) “Management Fee Payment” has the meaning assigned in
Section 8(a)(ii).

               (aa) “Manager” has the meaning assigned in the first paragraph.

               (bb) “Manager Indemnified Party” has the meaning assigned in
Section 11(b).

               (cc) “Manager Parties” has the meaning assigned in Section 3(b).

               (dd) “Manager Target Investments” has the meaning assigned in
Section 3(c).

               (ee) “Manager Termination Notice” has the meaning assigned in
Section 13(d).

               (ff) “Notice of Proposal to Negotiate” has the meaning assigned
in Section 13(c).

               (gg) “Non-Competition Agreement” means that certain
Non-Competition Agreement, dated as of July 1, 2003, among Parent REIT, the
Operating Partnership and Principal.

               (hh) “OP Unit” means a unit of partnership interest in the
Operating Partnership now or hereafter authorized and issued as a unit of
partnership interest in the Operating Partnership.

               (ii) “Operating Partnership” has the meaning assigned in the
first paragraph.

3



--------------------------------------------------------------------------------



 



               (jj) “Parent REIT” has the meaning assigned in the first
paragraph.

               (kk) “Person” means any individual, corporation, partnership,
joint venture, limited liability company, estate, trust, unincorporated
association, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

               (ll) “Principal” means Ivan Kaufman, an individual.

               (mm) “REIT” means a corporation or trust which qualifies as a
real estate investment trust in accordance with Sections 856 through 860 of the
Code.

               (nn) “Services Agreement” means that certain Services Agreement,
dated as of July 1, 2003, among Parent REIT, the Operating Partnership and
Manager.

               (oo) “Subsidiary” means any entity of which Parent REIT directly
or indirectly owns the majority of the outstanding voting equity interests, any
partnership, the general partner of which is Parent REIT or any subsidiary of
Parent REIT and any limited liability company, the managing member of which is
Parent REIT or any subsidiary of Parent REIT.

               (pp) “Ten Year U.S. Treasury Rate” means the arithmetic average
of the weekly average yield to maturity for actively traded current coupon U.S.
Treasury fixed interest rate securities (adjusted to constant maturities of ten
(10) years) published by the Federal Reserve Board during a fiscal year, or, if
such rate is not published by the Federal Reserve Board, any Federal Reserve
Bank or agency or department of the federal government selected by the Company.
If the Company determines in good faith that the Ten Year U.S. Treasury Rate
cannot be calculated as provided above, then the rate will be the arithmetic
average of the per annum average yields to maturities, based upon closing asked
prices on each business day during a quarter, for each actively traded
marketable U.S. Treasury fixed interest rate security with a final maturity date
not less than eight (8) and not more than twelve (12) years from the date of the
closing asked prices as chosen and quoted for each business day in each such
quarter in New York City by at least three (3) recognized dealers in U.S.
government securities selected by the Company.

               (qq) “U.S.” means United States of America.

          2. Appointment and Duties of Manager.

               (a) Appointment. The Company hereby appoints Manager to manage
the Investments of the Company subject to the further terms and conditions set
forth in this Agreement, and Manager hereby agrees to use its commercially
reasonable efforts to perform each of the duties set forth herein. The
appointment of Manager shall be exclusive to Manager except to the extent that
Manager otherwise agrees, in its sole and absolute discretion, and except to the
extent that Manager elects pursuant to the terms of this Agreement to cause the
duties of Manager hereunder to be provided by third parties.

               (b) Duties. Manager, in its capacity as manager of the
Investments and the day-to-day operations of the Company, at all times will be
subject to the supervision of the

4



--------------------------------------------------------------------------------



 



Board of Directors and the board of directors of the Sub-REIT and will have only
such functions and authority as the Company may delegate to it, including,
without limitation, the functions and authority identified herein and delegated
to Manager hereby. Manager will be responsible for the day-to-day operations of
the Company and will perform (or cause to be performed) such services and
activities relating to the Investments and operations of the Company as may be
appropriate, including, without limitation:

                    (i) serving as the Company’s consultant with respect to the
periodic review of the investment criteria and parameters for Investments,
borrowings and operations, any modifications to which shall be approved by a
majority of the Independent Directors (such policy guidelines as are in effect
on the date hereof, as the same may be modified with such approval, the
“Guidelines”), and other policies for approval by the Board of Directors;

                    (ii) investigation, analysis and selection of investment
opportunities;

                    (iii) with respect to prospective investments by the Company
and dispositions of Investments, conducting negotiations with real estate
brokers, sellers and purchasers, and their respective agents and
representatives, investment bankers, mortgage bankers and owners of privately
and publicly held real estate companies;

                    (iv) coordinating and managing operations of any joint
venture or co-investment interests held by the Company and conducting all
matters with the joint venture or co-investment partners;

                    (v) providing executive and administrative personnel, office
space and office services required in rendering services to the Company;

                    (vi) administering the day to day operations of the Company
and performing and supervising the performance of such other administrative
functions necessary in the management of the Company as may be agreed upon by
Manager and the Board of Directors, including, without limitation, collection of
interest, fee and other income, payment of the Company’s debts and obligations,
payment of dividends or distributions to the holders of the Common Shares and
maintenance of appropriate back-office infrastructure to perform such
administrative functions;

                    (vii) communicating on behalf of the Company with the
holders of any equity or debt securities of the Parent REIT or its Subsidiaries
as required to satisfy the reporting and other requirements of any governmental
entities or agencies or trading markets and to maintain effective relations with
such holders;

                    (viii) counseling the Company in connection with policy
decisions to be made by the Board of Directors or the board of directors or
similar governing bodies of the Subsidiaries;

                    (ix) evaluating and recommending to the Board of Directors
hedging strategies and, as the Board of Directors shall request or Manager shall
deem appropriate, engaging in hedging activities on behalf of the Company, in a
manner consistent with

5



--------------------------------------------------------------------------------



 



such strategies, as so modified from time to time, Parent REIT’s status as a
REIT, Sub-REIT’s status as a REIT and the Guidelines;

                    (x) counseling Parent REIT and Sub-REIT regarding the
maintenance of their status as REITs and monitoring compliance with the various
REIT qualification tests and other rules set out in the Code and the Treasury
Regulations promulgated thereunder;

                    (xi) counseling the Company regarding the maintenance of its
exemption from the Investment Company Act and monitoring compliance with the
requirements for maintaining such exemption;

                    (xii) assisting the Company in developing criteria for debt
and equity financing that is specifically tailored to the Company’s investment
objectives, making available to the Company its knowledge and experience with
respect to Company Target Investments and other real estate and real
estate-related transactions and serving as the originating lender of such
investments comprising Company Target Investments;

                    (xiii) representing and making recommendations to the
Company in connection with its investment in a diversified portfolio of Company
Target Investments and other real estate transactions with select borrowers and
principals;

                    (xiv) investing and re-investing any moneys and securities
of the Company (including investing in short-term investments pending investment
in Investments, payment of fees, costs and expenses or payments of dividends or
distributions to stockholders and partners of the Company) and advising the
Company with respect to its capital structure and capital raising;

                    (xv) causing the Company to retain qualified accountants and
legal counsel, as applicable, to assist in developing appropriate accounting and
compliance procedures and testing systems with respect to financial reporting
obligations, as applicable, and Parent REIT and Sub-REIT’s compliance with the
provisions of the Code applicable to REITs and the Treasury Regulations
promulgated thereunder and to conduct quarterly compliance reviews with respect
thereto;

                    (xvi) causing the Company to qualify to do business in all
applicable jurisdictions and to obtain and maintain all appropriate licenses;

                    (xvii) assisting the Company in complying with all
regulatory requirements applicable to the Company in respect of its business
activities, including preparing or causing to be prepared all financial
statements required under applicable regulations and contractual undertakings
and all reports and documents required under the Exchange Act;

                    (xviii) taking all necessary actions to enable the Company
to make required tax filings and reports, including, with respect to Parent REIT
and Sub-REIT, soliciting stockholders for required information to the extent
provided by the provisions of the Code applicable to REITs and the Treasury
Regulations promulgated thereunder;

6



--------------------------------------------------------------------------------



 



                    (xix) handling and resolving all claims, disputes or
controversies (including all litigation, arbitration, settlement or other
proceedings or negotiations) in which the Company may be involved or to which
the Company may be subject arising out of the Company’s day-to-day operations,
subject to such limitations or parameters as may be imposed from time to time by
the Board of Directors;

                    (xx) using commercially reasonable efforts to cause expenses
incurred by or on behalf of the Company to be reasonable, customary and within
any budgeted parameters or expense guidelines set by the Board of Directors from
time to time;

                    (xxi) using commercially reasonable efforts to cause the
Company to comply with all applicable laws; and

                    (xxii) performing such other services as may be required
from time to time for management and other activities relating to the
Investments of the Company as the Board of Directors shall reasonably request or
Manager shall deem appropriate under particular circumstances.

               (c) Subcontracts. Manager may enter into agreements with other
parties, including its affiliates, for the purpose of engaging one or more
property and/or asset managers for and on behalf, and at the sole cost and
expense, of the Company to provide property management, asset management,
leasing, development and/or similar services to the Company with respect to the
Investments, pursuant to property management agreement(s) and/or asset
management agreement(s) with terms which are then customary for agreements
regarding the management of assets similar in type, quality and value to the
assets of the Company; provided, that any such agreements entered into with
affiliates of Manager shall be (i) on terms no more favorable to such affiliate
then would be obtained from a third party on an arm’s-length basis, and (ii) to
the extent the same do not fall within the provisions of the Guidelines,
approved by a majority of the Independent Directors.

               (d) Service Providers. Manager may retain for and on behalf of
the Company such services of accountants, legal counsel, appraisers, insurers,
brokers, transfer agents, registrars, developers, investment banks, financial
advisors, banks, other lenders and other Persons, including Manager’s
affiliates, as Manager deems necessary or advisable in connection with the
management and operations of the Company; provided, that any agreements entered
into with affiliates of Manager to perform any such services shall be (i) on
terms no more favorable to such affiliate then would be obtained from a third
party on an arm’s-length basis, and (ii) to the extent the same do not fall
within the provisions of the Guidelines, approved by a majority of the
Independent Directors. The Company shall pay all expenses, and reimburse Manager
for Manager’s expenses incurred on its behalf, in connection with any such
services to the extent such expenses are reimbursable by the Company to Manager
pursuant to Section 9.

               (e) Reporting Requirements.

                    (i) As frequently as Manager may deem necessary or
advisable, or at the direction of the Board of Directors, Manager shall prepare,
or cause to be prepared, with respect to any Investment (i) at the Company’s
sole cost and expense, an appraisal

7



--------------------------------------------------------------------------------



 



prepared by an independent real estate appraiser, (ii) reports and information
on the Company’s operations and Investment performance, and (iii) such other
information reasonably requested by the Company. The Company shall pay all
expenses, and reimburse Manager for Manager’s expenses incurred on its behalf,
in connection with the foregoing clauses (ii) and (iii) to the extent such
expenses are reimbursable by the Company to Manager pursuant to Section 9.

               (f) Manager shall prepare, or cause to be prepared, at the sole
cost and expense of the Company, all reports, financial or otherwise, with
respect to Parent REIT, the Operating Partnership, Sub-REIT and the other
Subsidiaries reasonably required by the Board of Directors in order for Parent
REIT, the Operating Partnership, Sub-REIT and the other Subsidiaries to comply
with their Governing Instruments or any other materials required to be filed
with any governmental entity or agency, and shall prepare, or cause to be
prepared, all materials and data necessary to complete such reports and other
materials including, without limitation, an annual audit of the Company’s books
of account by a nationally recognized independent accounting firm of good
reputation.

                    (i) Manager shall prepare regular reports for the Board of
Directors to enable the Board of Directors to review the Company’s acquisitions,
portfolio composition and characteristics, credit quality, performance and
compliance with the Guidelines and policies approved by the Board of Directors.

               (g) Excess Funds. Notwithstanding anything contained in this
Agreement to the contrary, except to the extent that the payment of additional
moneys is proven by the Company to have been required as a direct result of
Manager’s acts or omissions which result in the right of the Company to
terminate this Agreement pursuant to Section 15 and except as expressly provided
in Section 11(c), Manager shall not be required to expend money (“Excess Funds”)
in excess of that contained in any applicable Company Account or otherwise made
available by the Company to be expended by Manager hereunder.

               (h) Reliance by Manager. In performing its duties under this
Section 2, Manager shall be entitled to rely reasonably on qualified experts and
professionals (including, without limitation, accountants, legal counsel and
other professional service providers) hired by Manager.

          3. Dedication; Right of First Refusal; Exclusivity; Survival.

               (a) Devotion of Time. Manager will provide a dedicated management
team, including the Chief Executive Officer, the Chief Financial Officer and the
Chief Operating Officer of Manager, to provide the management services to be
provided by Manager to the Company hereunder, the members of which team shall
devote such of their time to the management of the Company as the Independent
Directors deem necessary and appropriate, commensurate with the level of
activity of the Company from time to time. The Company shall have the benefit of
Manager’s best judgment and effort in rendering services and, in furtherance of
the foregoing, Manager shall not undertake activities which, in its reasonable
judgment, will substantially adversely affect the performance of its obligations
under this Agreement.

8



--------------------------------------------------------------------------------



 



               (b) Additional Activities; Right of First Refusal. Except to the
extent set forth in Section 3(a) and subject to the provisions of this
Section 3(b), Manager and any of its affiliates, and any of the officers and
employees of any of the foregoing (the “Manager Parties”), may engage in other
businesses and render services of any kind to any other Person, including
investment in, or advisory service to others investing in, Company Target
Investments and other real estate and real estate-related transactions;
provided, however, prior to any Manager Party engaging in transactions involving
or rendering services relating to Company Target Investments other than on
behalf of or to the Company, if (i) such transaction is consistent with the
Company’s investment objectives and within the Guidelines, and (ii) the
parameters of the transaction are of a character which would not adversely
affect the status of Parent REIT or Sub-REIT as REITs, Manager shall offer such
investment opportunity to the Company by delivering to the Company’s credit
committee a written description thereof containing the economic and other
material terms of the transaction. The credit committee shall have five (5) days
to accept or reject the offer by a majority vote of the members of the credit
committee. If the credit committee rejects the offer, Manager shall present the
investment opportunity to the Independent Directors who shall have five (5) days
to accept or reject the offer by majority vote. If the Independent Directors
reject the offer and allow Manager to pursue the investment opportunity, any
Manager Party may pursue the same provided the economic and other material terms
thereof are not materially more beneficial to the applicable Manager Party than
the economic and other material terms to the Company would have been under the
transaction described in the original offer. If the economic and other material
terms of the transaction to be engaged in by the applicable Manager Party are
modified so that the benefits thereof to the applicable Manager Party are
materially more beneficial to the applicable Manager Party than such terms to
the Company would have been under the transaction described in the original
offer, then Manager must offer the revised transaction opportunity to the
Company and the provisions of this Section 3(b) shall apply to the revised offer
as though it were an original offer. If the Company accepts, either by majority
vote of the credit committee or the Independent Directors, an investment
opportunity offered by Manager hereunder, the Company must reimburse Manager for
its expenses relating thereto to the extent the same would be reimbursable by
the Company to Manager pursuant to Section 9. For the avoidance of doubt, the
Manager Parties may not pursue an investment opportunity offered to the Company
hereunder without the Independent Directors’ permission to do so as otherwise
contemplated in this Section 3(b).

               (c) Manager Exclusivity Rights. Manager and any other Manager
Party may, and the Company agrees not to, pursue any investment opportunities
consisting of multifamily and commercial mortgage loans that meet the
underwriting and approval guidelines of (i) Fannie Mae, (ii) the Federal Housing
Administration, and (iii) conduit commercial lending programs secured by first
liens on real property (collectively, “Manager Target Investments”).

               (d) Officers, Employees, Etc. Manager, members, partners,
officers, employees and agents of Manager or affiliates of Manager may serve as
directors, officers, employees, agents, nominees or signatories for Parent REIT,
the Operating Partnership, Sub-REIT or any other Subsidiary, to the extent
permitted by their Governing Instruments, as may be amended from time to time,
or by any resolutions duly adopted by the Board of Directors pursuant to Parent
REIT’s Governing Instruments. When executing documents or otherwise acting in
such capacities for Parent REIT, the Operating Partnership, Sub-REIT or such
other

9



--------------------------------------------------------------------------------



 



Subsidiary, such Persons shall use their respective titles with respect to
Parent REIT, the Operating Partnership, Sub-REIT or such other Subsidiary.

               (e) Survival; Origination Period. For a period of one (1) year
following the expiration or earlier termination of this Agreement, Manager shall
continue (and have the exclusive right, if (i) the Company did not terminate
this Agreement for cause, or (ii) Manager terminated this Agreement for cause,
as cause for each party is determined in accordance with Section 15) to serve as
the originating lender of investments comprising Company Target Investments as
contemplated under Section 2(b)(xii), and the provisions and terms of
Sections 3(b), 3(c) and 8(b) shall continue to apply. For the avoidance of
doubt, Manager will not earn the Management Fee or the Incentive Fee during this
one (1) year period.

          4. Agency. Manager shall act as agent of the Company in making,
acquiring, financing and disposing of Investments, disbursing and collecting the
Company’s funds, paying the debts and fulfilling the obligations of the Company,
supervising the performance of professionals engaged by or on behalf of the
Company and handling, prosecuting and settling any claims of or against the
Company, the Board of Directors, holders of Parent REIT, the Operating
Partnership, Sub-REIT or any other Subsidiary’s securities or the Company’s
representatives or properties.

          5. Bank Accounts. At the direction of the Board of Directors, Manager
may establish and maintain one or more bank accounts in the name of Parent REIT,
the Operating Partnership, Sub-REIT or any other Subsidiary (any such account, a
“Company Account”), collect and deposit funds into any such Company Account or
Company Accounts and disburse funds from any such Company Account or Company
Accounts, under such terms and conditions as the Board of Directors may approve.
Manager shall from time-to-time render appropriate accountings of such
collections and payments to the Board of Directors and, upon request, to the
auditors of Parent REIT.

          6. Records; Confidentiality.

               (a) Records. Manager shall maintain appropriate books of account
and records relating to services performed under this Agreement, and such books
of account and records shall be accessible for inspection by representatives of
Parent REIT, the Operating Partnership, Sub-REIT or any other Subsidiary at any
time during normal business hours upon one (1) business day’s advance written
notice.

               (b) Confidentiality. Manager shall keep confidential any
nonpublic information obtained in connection with the services rendered under
this Agreement and shall not disclose any such information (or use the same
except in furtherance of its duties under this Agreement), except: (i) with the
prior written consent of the Board of Directors; (ii) to legal counsel,
accountants and other professional advisors, so long as Manager informs such
Persons of the confidential nature of such information and directs them to treat
such information confidentially; (iii) to appraisers in the ordinary course of
business; (iv) to governmental officials having jurisdiction over Manager;
(v) as required by law or legal process to which Manager or any Person to whom
disclosure is permitted hereunder is a party or in connection with Manager’s
assertion in any judicial or nonjudicial proceeding of any claim, counterclaim
or defense against

10



--------------------------------------------------------------------------------



 



the Company; or (vi) information which has previously become available through
the actions of a Person other than Manager not resulting from Manager’s
violation of this Section 6(b). The provisions of this Section 6(b) shall
survive the expiration or earlier termination of this Agreement.

          7. Obligations of Manager; Restrictions.

               (a) Asset Representations and Warranties. Manager shall require
each seller or transferor of investment assets to the Company to make such
representations and warranties regarding such assets as may, in the judgment of
Manager, be necessary and appropriate. In addition, Manager shall take such
other action as it deems necessary or appropriate with regard to the protection
of the Investments.

               (b) Restrictions. Manager shall refrain from any action that, in
its sole judgment made in good faith, (i) is not in compliance with the
Guidelines, (ii) would adversely affect the status of Parent REIT or Sub-REIT as
REITs, or (iii) would violate any law, rule or regulation of any governmental
body or agency having jurisdiction over Parent REIT, the Operating Partnership,
Sub-REIT or any other Subsidiary or that would otherwise not be permitted by
such Person’s Governing Instruments. If Manager is ordered to take any such
action by the Board of Directors, Manager shall promptly notify the Board of
Directors of Manager’s judgment that such action would adversely affect such
status or violate any such law, rule or regulation or Governing Instruments.
Notwithstanding the foregoing, Manager, its directors, officers, stockholders
and employees shall not be liable to Parent REIT, the Operating Partnership,
Sub-REIT or any other Subsidiary, the Board of Directors, Parent REIT or
Sub-REIT’s stockholders or the Operating Partnership’s partners for any act or
omission by Manager, its directors, officers, stockholders or employees except
as provided in Section 11.

               (c) Interested Party Transaction. Manager shall not
(i) consummate any transaction which would involve the acquisition by the
Company of property in which Manager or any of its affiliates has an ownership
interest or the sale by the Company of property to Manager or any of its
affiliates, or (ii) under circumstances where Manager is subject to an actual or
potential conflict of interest because it manages both the Company and another
Person (not an affiliate of the Company) with which the Company has a
contractual relationship, take any action constituting the granting to such
other Person of a waiver, forebearance or other relief, or the enforcement
against such other Person of remedies, under or with respect to the applicable
contract, unless such transaction or action, as the case may be and in each
case, is approved by a majority of the Independent Directors.

               (d) Joint Ventures. The Company shall not invest in joint
ventures with Manager or any of its affiliates, unless such Investment is
(i) made in accordance with the Guidelines, and (ii) approved in advance by a
majority of the Independent Directors.

               (e) Board of Director Review. The Board of Directors periodically
reviews the Guidelines and the Company’s portfolio of Investments. If a majority
of the Independent Directors determine in their periodic review of transactions
that a particular transaction does not comply with the Guidelines, then a
majority of the Independent Directors will consider what corrective action, if
any, can be taken.

11



--------------------------------------------------------------------------------



 



               (f) Insurance. Manager shall at all times during the term of this
Agreement (including the initial term and any renewal term) maintain a tangible
net worth equal to or greater than $1,000,000. In addition, Manager shall
maintain “errors and omissions” insurance coverage and such other insurance
coverage which is customarily carried by property, asset and investment managers
performing functions similar to those of Manager under this Agreement with
respect to assets similar to the Investments of the Company, in an amount which
is comparable to that customarily maintained by other managers or servicers of
similar assets.

          8. Compensation.

               (a) Management Fee.

                    (i) During the term of this Agreement, the Company shall pay
Manager an annual management fee (the “Management Fee”) based on Equity, as
follows:

                         (A) 0.75% per annum of Equity up to $400,000,000 of
Equity;

                         (B) in the event that Equity is greater than
$400,000,000, the amount set forth in clause (A) above plus 0.625% per annum of
Equity in excess of $400,000,000 and up to $800,000,000; and

                         (C) in the event that Equity is greater than
$800,000,000, the amounts set forth in clauses (A) and (B) above plus 0.5% per
annum of Equity in excess of $800,000,000.

“Equity” means, computed in accordance with GAAP as of the end of each calendar
month, (1) the total equity of Parent REIT and all limited partners of the
Operating Partnership, plus or minus, as applicable (2) any unrealized gains,
losses or other items that do not affect realized net income of the Operating
Partnership.

                    (ii) The Management Fee shall be payable in arrears in cash,
in monthly installments, and Manager shall calculate each installment thereof
(taking into account any reductions of the Management Fee pursuant to Section
8(c) hereof and Section 1(c) of the Services Agreement), and deliver such
calculation to the Board of Directors, within fifteen (15) days following the
last day of each calendar month. The Company shall pay Manager each installment
of the Management Fee (each, a “Management Fee Payment”) within twenty (20) days
following the last day of the calendar month with respect to which such
Management Fee Payment is payable.

                    (iii) The provisions of this Section 8(a) shall survive the
expiration or earlier termination of this Agreement; provided, however, the
Management Fee is subject to adjustment pursuant to and in accordance with the
provisions of Section 13(c).

               (b) Origination Fees. With respect to Manager’s origination of
Company Target Investments consisting of bridge and mezzanine loans pursuant to
Section 2(b)(xii), the Company shall pay Manager an amount equal to the
origination fee paid by the borrower thereunder, up to a maximum amount of one
percent (1.0%) of the original principal amount of

12



--------------------------------------------------------------------------------



 



such loan. Any remaining portion of the origination fee shall be retained by the
Company. The provisions of this Section 8(b) shall survive the expiration or
earlier termination of this Agreement and the one-year origination period
described in Section 3(e).

               (c) Waiver of Deferred Interest. Manager agrees to cooperate with
the Company with respect to the characterization of exit fees payable by the
applicable borrower under any of the Investments as interest or deferred
interest pursuant to the terms of the applicable loan documents (“Deferred
Interest”) in such a manner that the characterization thereof as interest or
deferred interest is reasonably likely to be accepted for U.S. federal income
tax purposes. With respect to Investments other than the initial assets
contributed by Manager to the Operating Partnership on July 1, 2003, Manager
shall use commercially reasonable efforts to structure the applicable loan
documents in a manner intended to achieve such characterization of exit fees.
With respect to the Investments whose terms provide for the payment of Deferred
Interest, the Company agrees to waive any or all Deferred Interest payable in
accordance with the terms of the applicable loan documents or if such borrowers
refinance their respective loans with permanent financing consisting of Manager
Target Investments. To the extent that any such Deferred Interest is so waived,
the Management Fee Payment due to Manager for the month in which such waiver is
made shall be reduced by an amount equal to fifty percent (50%) of the amount of
the Deferred Interest waived. In the event the aggregate of any such debits then
available and unapplied against a Management Fee Payment exceeds the amount of
the Management Fee Payment payable for any given calendar month, the excess
unapplied debit shall be carried over and applied as a credit against the
Management Fee Payment otherwise payable in the next succeeding calendar month
or months until fully applied. In the event, upon the expiration or earlier
termination of this Agreement, any excess debits remain to be applied against
the Management Fee Payments, Manager shall pay to the Company the amount of such
excess unapplied debits.

               (d) Incentive Fee.

                    (i) In addition to the Management Fee, the Company shall pay
Manager an annual incentive fee (the “Incentive Fee”) on a cumulative, but not
compounding, basis, equal to the product of (A) twenty-five percent (25%) of the
dollar amount by which (1)(a) the Operating Partnership’s Funds from Operations
(before giving effect to payment of the Incentive Fee) per OP Unit (based on the
weighted average number of OP Units outstanding, including OP Units issued to
Parent REIT corresponding to outstanding Common Shares), plus (b) gains (or
losses) from debt restructuring and sales of property per OP Unit (based on the
weighted average number of OP Units outstanding, including OP Units issued to
Parent REIT corresponding to outstanding Common Shares), exceed (2) the product
of (a) the weighted average (based on Common Shares and OP Units) of (i) the
book value per OP Unit of the net assets contributed by Manager to the Operating
Partnership on July 1, 2003, (ii) $15, (iii) the offering price per Common Share
(including Common Shares issued upon the exercise of warrants or options) at any
secondary Common Share offerings by Parent REIT (adjusted for any prior capital
dividends or distributions), and (iv) the issue price per OP Unit for subsequent
contributions to the Operating Partnership, and (b) the greater of (i) nine and
one-half percent (9.5%) per annum, and (ii) the Ten Year U.S. Treasury Rate plus
three and one-half percent (3.5%) per annum, and (B) the weighted average number
of OP

13



--------------------------------------------------------------------------------



 



Units outstanding, including OP Units issued to Parent REIT corresponding to
outstanding Common Shares.

                    (ii) The Incentive Fee shall be payable annually in arrears;
provided, however, Manager shall receive quarterly installments thereof in
advance, and Manager shall calculate each such installment based on the period
of twelve (12) months ending on the last day of the fiscal quarter with respect
to which such installment is payable (provided, for calendar year 2003, such
calculations shall be based on the period of three (3) or six (6) months, as
applicable, ending on the last day of the fiscal quarter with respect to which
such installment is payable), and deliver such calculation to the Board of
Directors, within forty-five (45) days following the last day of each fiscal
quarter. The Company shall pay Manager each installment of the Incentive Fee
(each, an “Incentive Fee Payment”) within sixty (60) days following the last day
of the fiscal quarter with respect to which such Incentive Fee Payment is
payable.

                    (iii) Twenty-five percent (25%) of the Incentive Fee shall
(subject to the remaining provisions of this Section 8(d)(iii)) be payable to
Manager in Common Shares, and the remainder thereof shall be paid in cash;
provided, Manager may (subject to the remaining provisions of this
Section 8(d)(iii)) elect, by so indicating in the installment calculation
delivered to Board of Directors, to receive more than twenty-five percent (25%)
of the Incentive Fee in the form of Common Shares; provided, however, Manager
may not receive payment of any portion of the Incentive Fee in the form of
Common Shares, either automatically or by election, if such payment would result
a violation of the Common Share ownership restrictions set forth in Parent
REIT’s Governing Instruments. For purposes of determining the Common Share
equivalent of the amount of the Incentive Fee payable in Common Shares,
(A) prior to the date the Common Shares are publicly traded, each Common Share
shall have a value equal to the book value per Common Share on the last day of
the fiscal quarter with respect to which the Incentive Fee is being paid, and
(B) from and after the date the Common Shares are publicly traded, each Common
Share shall have a value equal to the average of the closing price per Common
Share of the last (20) trading days of the fiscal quarter with respect to which
the Incentive Fee is being paid. Manager’s receipt of Common Shares in
accordance herewith shall be subject to all applicable securities exchange rules
and securities laws (including, without limitation, prohibitions on insider
trading).

                    (iv) Each Incentive Fee Payment shall be deemed to be an
advance of a portion of the Incentive Fee payable for the subject fiscal year.
Manager shall calculate the Incentive Fee payable during the immediately
preceding fiscal year (or partial fiscal year, if applicable, following the
expiration or earlier termination of this Agreement), and deliver such
calculation to the Board of Directors, within seventy-five (75) days following
(A) the last day of each fiscal year during the term, and (B) the date of
expiration or earlier termination of this Agreement. If the amount of the
Incentive Fee for such fiscal year (or partial fiscal year, if applicable)
exceeds the sum of the Incentive Fee Payments made during such fiscal year (or
partial fiscal year, if applicable), the Company shall pay Manager the amount of
such underpayment, subject to the provisions of Section 8(d)(iii), within
fifteen (15) days after the date Manager delivers such calculation to the Board
of Directors. If the amount of the Incentive Fee for such fiscal

14



--------------------------------------------------------------------------------



 



year (or partial fiscal year, if applicable) is less than the sum of the
Incentive Fee Payments made during such fiscal year (or partial fiscal year, if
applicable), Manager shall refund to the Company the amount of such overpayment,
in cash, within fifteen (15) days after the date Manager delivers such
calculation to the Board of Directors.

                    (v) The provisions of this Section 8(d) shall survive the
expiration or earlier termination of this Agreement.

          9. Expenses. The Company shall pay all of its expenses and shall
reimburse Manager for documented expenses of Manager incurred on its behalf in
accordance with this Agreement (collectively, the “Expenses”). Expenses include
all costs and expenses which are expressly designated elsewhere in this
Agreement as the Company’s expenses, together with the following:

               (a) expenses in connection with the issuance and transaction
costs incident to the acquisition, disposition and financing of Investments;

               (b) legal, accounting, tax and auditing fees and expenses of
third parties for services rendered for the Company by providers retained by
Manager;

               (c) compensation, benefits and expenses of the Independent
Directors and the Company’s employees;

               (d) travel and other out-of-pocket expenses incurred by the
Company’s employees in connection with the purchase, financing, refinancing,
sale or other disposition of Investments;

               (e) compensation and expenses of the Company’s custodian and
transfer agent, if any;

               (f) the cost of liability insurance to indemnify (i) the
Company’s directors and officers, (ii) Manager and its directors and employees,
and (iii) the underwriters in connection with any securities offerings of Parent
REIT, the Operating Partnership, Sub-REIT or any other Subsidiary;

               (g) any litigation, arbitration or similar costs incurred by
Manager on behalf of the Company relating to or arising from any claim, dispute
or action brought by or against the Company;

               (h) costs associated with the establishment and maintenance of
any credit facilities or other indebtedness of the Company (including, without
limitation, commitment and origination fees, legal fees, closing and other
costs) or any securities offerings of Parent REIT, the Operating Partnership,
Sub-REIT or any other Subsidiary;

               (i) costs incurred in raising capital for the Company, including
fees and expenses of investment banks, financial advisors, banks and other
lenders;

15



--------------------------------------------------------------------------------



 



               (j) key man life insurance costs for the Chief Executive Officer
of Parent REIT;

               (k) expenses relating to interest payments, dividends or
distributions in cash or any other form made or caused to be made by the Board
of Directors to or on account of the holders of securities or units of Parent
REIT, the Operating Partnership, Sub-REIT or any other Subsidiary, including,
without limitation, in connection with any dividend reinvestment plan;

               (l) expenses relating to the production and distribution of
communications to holders of securities or units of Parent REIT, the Operating
Partnership, Sub-REIT or any other Subsidiary and other bookkeeping and clerical
work necessary to maintain relations with the holders of such securities or
units and to comply with the continuous reporting and other requirements of
governmental entities or agencies, including, without limitation, (i) costs of
preparing and filing required reports with the Securities and Exchange
Commission, (ii) costs payable by Parent REIT to any transfer agent or registrar
in connection with the listing and/or trading of the Common Shares on any
exchange, (iii) fees payable by Parent REIT to any such exchange in connection
with its listing, and (iv) costs of preparing, printing and mailing Parent
REIT’s annual report to its shareholders and proxy materials with respect to any
meeting of Parent REIT’s shareholders;

               (m) other costs and expenses relating to the Company’s business
and investment operations, including, without limitation, the costs and expenses
of acquiring, owning, protecting, maintaining, developing and disposing of
Investments, including taxes, license fees and appraisal, reporting, audit and
legal fees; and

               (n) such other extraordinary or non-recurring expenses as are
incurred by Manager in connection with the performance of its services
hereunder, provided, to the extent the same are incurred with respect to matters
that do not fall within the provisions of the Guidelines, such expenses are
approved by a majority of the Independent Directors.

               Without regard to the amount of compensation received under this
Agreement by Manager, Manager shall bear the following expenses: (i) the wages
and salaries of Manager’s officers and employees; (ii) rent attributable to the
offices occupied by Manager separate from the office maintained for the Company;
and (iii) all other “overhead” expenses of Manager. The foregoing
notwithstanding, Manager agrees that it shall provide, at its expense, office
space to the Company’s employees.

          10. Expense Reports and Reimbursements.  Manager shall prepare a
statement documenting the Expenses incurred during, and deliver the same to the
Company within forty-five (45) days following, each fiscal quarter. Expenses
incurred by Manager on behalf of the Company shall be reimbursed by the Company
within sixty (60) days following each fiscal quarter. The provisions of this
Section 10 shall survive the expiration or earlier termination of this Agreement
and the one-year origination period described in Section 3(e).

          11. Limits of Manager Responsibility; Indemnification.

               (a) Limits of Manager Responsibility.  Manager assumes no
responsibility under this Agreement other than to render the services set forth
herein in good faith and shall not

16



--------------------------------------------------------------------------------



 



be responsible for any action of the Board of Directors in following or
declining to follow any advice or recommendations of Manager, including as set
forth in Section 7(b). Manager, its members, managers, officers and employees
will not be liable to Parent REIT, Sub-REIT, the Operating Partnership, any
other Subsidiary, the Board of Directors, Parent REIT or the Sub-REIT’s
stockholders, the Operating Partnership’s partners or any other Subsidiary’s
stockholders or partners for any acts or omissions by Manager, its members,
managers, officers or employees pursuant to or in accordance with this
Agreement, except as otherwise expressly provided in Section 11(c).

               (b) Indemnification by Company.  Parent REIT, Sub-REIT and/or the
Operating Partnership shall, to the full extent lawful, reimburse, indemnify and
hold Manager, its members, managers, officers and employees and each other
Person, if any, controlling Manager (each, a “Manager Indemnified Party”)
harmless for and from any and all expenses, losses, damages, liabilities,
demands, charges and claims of any nature whatsoever (including reasonable
attorneys’ fees and disbursements), excluding any claims by Manager’s employees
relating to the terms and conditions of their employment by Manager, in respect
of or arising out of (i) any acts or omissions of such Manager Indemnified Party
made in good faith in the performance of Manager’s duties hereunder and not
constituting such Manager Indemnified Party’s bad faith, willful misconduct,
gross negligence or material breach (beyond any applicable cure period) of
Manager’s duties under this Agreement, and (ii) the Company’s or any of its
shareholder’s, director’s, officer’s or employee’s bad faith, willful
misconduct, gross negligence or material breach (beyond any applicable cure
period) of the Company’s obligations under this Agreement.

               (c) Indemnification by Manager.  Manager shall, to the full
extent lawful, reimburse, indemnify and hold each of Parent REIT, Sub-REIT and
the Operating Partnership, its shareholders, directors, officers and employees
and each other Person, if any, controlling Parent REIT, Sub-REIT or the
Operating Partnership harmless for and from any and all expenses, losses,
damages, liabilities, demands, charges and claims of any nature whatsoever
(including reasonable attorneys’ fees and disbursements) in respect of or
arising out of (i) Manager’s or any of its member’s, manager’s, officer’s or
employee’s bad faith, willful misconduct, gross negligence or material breach
(beyond any applicable cure period) of Manager’s duties under this Agreement,
and (ii) any claims by Manager’s employees relating to the terms and conditions
of their employment by Manager.

               (d) Survival.  The provisions of this Section 11 shall survive
the expiration or earlier termination of this Agreement and the one-year
origination period described in Section 3(e).

          12. No Joint Venture.  Nothing in this Agreement shall be construed to
make the Company and Manager partners or joint venturers or impose any liability
as such on either of them.

          13. Term; Termination.

     (a) Term.  This Agreement shall remain in full force and effect for a
period of two (2) years following the date hereof and, unless terminated by the
Company or Manager as

17



--------------------------------------------------------------------------------



 



set forth below, shall be renewed automatically for successive one (1) year
periods thereafter, until this Agreement is terminated in accordance with the
terms hereof.

               (b) Non-Renewal/Termination Without Cause by Company.  If the
Company elects not to renew this Agreement at the expiration of the initial term
or any renewal term thereafter as set forth in Section 13(a), or otherwise
desires at any time after the expiration of the initial term to terminate this
Agreement without cause, the Company shall deliver to Manager at least six (6)
months’ prior written notice thereof (the “Company Termination Notice”). In the
Company Termination Notice, the Company shall specify the date, not less than
six (6) months from the date of the Company Termination Notice, on which this
Agreement shall terminate (the “Effective Termination Date”). For the avoidance
of doubt, the Company shall not have the right to terminate this Agreement
without cause during the initial term hereof.

               (c) Unfair Manager Compensation.  The Company may terminate this
Agreement in accordance with the terms and provisions of Section 13(b),
effective upon six (6) months’ prior written notice to Manager and payment to
Manager of a termination fee equal to two (2) times the amount of the Management
Fee and the Incentive Fee earned by Manager during the period of twelve
(12) full calendar months most recently ended prior to such termination, for any
reason. If such reason arises from a decision made by majority vote of the
Independent Directors that the Management Fee payable to Manager is unfair, the
Company shall not have the foregoing termination right in the event Manager
agrees to continue to perform its duties hereunder at a fee that the Independent
Directors determine to be fair; provided, however, Manager shall have the right
to renegotiate the Management Fee by delivering to the Company, not less than
three (3) months prior to the pending Effective Termination Date, written notice
(a “Notice of Proposal to Negotiate”) of its intention to renegotiate the
Management Fee. Thereupon, the Company and Manager shall endeavor to negotiate
the Management Fee in good faith. Provided that the Company and Manager agree to
a revised Management Fee (or other compensation structure) within three (3)
months following the Company’s receipt of the Notice of Proposal to Negotiate,
the Company Termination Notice shall be deemed of no force and effect, and this
Agreement shall continue in full force and effect on the terms stated herein,
except that the Management Fee shall be the revised Management Fee (or other
compensation structure) then agreed upon by the Company and Manager. The Company
and Manager agree to execute and deliver an amendment to this Agreement setting
forth such revised Management Fee promptly upon reaching an agreement regarding
same. In the event that the Company and Manager are unable to agree to a revised
Management Fee during such three (3) month period, this Agreement shall
terminate on the Effective Termination Date. The Company’s obligation to pay the
termination fee set forth in this Section 13(c) shall survive the termination of
this Agreement.

               (d) Non-Renewal/Termination Without Cause by Manager.  If Manager
elects not to renew this Agreement at the expiration of the initial term or any
renewal term thereafter as set forth in Section 13(a), or otherwise desires at
any time after the expiration of the initial term to terminate this Agreement
without cause, Manager shall deliver to the Company at least six (6) months’
prior written notice thereof (the “Manager Termination Notice”). In the Manager
Termination Notice, Manager shall specify the date, not less than six (6) months
from the date of the Manager Termination Notice, on which this Agreement shall
terminate. This Agreement shall terminate on the date specified in the Manager
Termination Notice. For the avoidance of

18



--------------------------------------------------------------------------------



 



doubt, Manager shall not have the right to terminate this Agreement without
cause during the initial term hereof.

               (e) Termination Fees.

                    (i) Payable by Company.  In the event the Company elects not
to renew or terminates this Agreement without cause as permitted under Section
13(b) as a result of its decision to manage its assets internally, the Company
shall pay to Manager, on the effective date of such termination, a termination
fee equal to the amount of the Management Fee and the Incentive Fee earned by
Manager during the period of twelve (12) full calendar months most recently
ended prior to such termination. In the event the Company elects not to renew or
terminates this Agreement without cause for any reason other than a decision to
manage its assets internally, the termination fee payable by the Company to
Manager shall be equal to two (2) times the amount of the Management Fee and the
Incentive Fee earned by Manager during the period of twelve (12) full calendar
months most recently ended prior to such termination. The Company’s obligation
to pay a termination fee shall survive the termination of this Agreement.

                    (ii) Payable by Manager.  Prior to the third (3rd)
anniversary of the date hereof, in the event Manager: (A) elects not to renew or
terminates this Agreement without cause (but only as permitted under
Section 13(d)) within two (2) years after a Change of Control occurred or within
two (2) years after Manager executed an agreement that would result in a Change
of Control; or (B) delivered a Manager Termination Notice indicating its
election not to renew or to terminate this Agreement (but only as permitted
under Section 13(d)), then a Change of Control occurs or Manager executes an
agreement that will result in a Change of Control within one (1) year
thereafter, Manager shall pay to the Company, on the effective date of
termination of this Agreement, a termination fee equal to two (2) times the
amount of the Management Fee and the Incentive Fee earned by Manager during the
period of twelve (12) full calendar months most recently ended prior to such
termination. Manager’s obligation to pay such termination fee shall survive the
termination of this Agreement.

               (f) Survival.  If this Agreement is terminated pursuant to this
Section 13, such termination shall be without any further liability or
obligation of either party to the other, except as otherwise expressly provided
herein.

          14. Assignment.

               (a) Manager Assignment.  Except as set forth in Section 14(c),
this Agreement shall terminate at the Company’s election and without payment of
any termination fee, and any such assignment shall be null and void, in the
event of its assignment, in whole or in part, by Manager, unless Manager obtains
the prior written consent of Parent REIT and a majority of the Independent
Directors; provided, however, no such consent shall be required in the case of
an assignment by Manager to any affiliate whose day-to-day business and
operations are managed and supervised by Principal. Any permitted assignment by
Manager shall bind the assignee in the same manner as Manager is bound by the
terms of this Agreement, and Manager shall be liable to the Company for all
errors or omissions of the assignee under any such

19



--------------------------------------------------------------------------------



 



assignment. In addition, the assignee shall execute and deliver to the Company a
counterpart of this Agreement naming such assignee as Manager. For purposes of
this Section 14(a) and Section 14(c), “affiliate” means any Person controlling,
controlled by or under common control with Manager, and “control” means the
direct or indirect ownership of at least fifty-one percent (51%) of the
beneficial equity interests in and voting power of such Person (and
“controlling” and “under common control with” have meanings correlative to the
foregoing).

               (b) Parent REIT Assignment.  This Agreement shall not be assigned
by Parent REIT without Manager’s prior written consent; provided, however, no
such consent shall be required in the case of an assignment by Parent REIT to
(i) a Subsidiary to which Parent REIT is also assigning its general partnership
interest in the Operating Partnership, or (ii) a REIT or other organization
which is a successor (by merger, consolidation or purchase of assets) to Parent
REIT, in which case such successor organization shall be bound under this
Agreement and by the terms of such assignment in the same manner as Parent REIT
is bound by the terms of this Agreement.

               (c) Manager Affiliate Subcontract and Partial Assignment.
 Notwithstanding any provision of this Agreement, Manager may subcontract and
assign any or all of its responsibilities under Sections 2(b), (c) and (d) to
any of its affiliates whose day-to-day business and operations are managed and
supervised by Principal in accordance with the terms of this Agreement
applicable to any such subcontract or assignment, and the Company hereby
consents to any such subcontract and assignment. In addition, provided that
Manager provides prior written notice to the Company for informational purposes
only, nothing contained in this Agreement shall preclude any pledge,
hypothecation or other transfer of any amounts payable to Manager under this
Agreement.

          15. Termination for Cause.

               (a) By Company.  The Company may terminate this Agreement, by a
majority vote of the Independent Directors and without payment of a termination
fee, if:

                    (i) Manager commits fraud or acts or fails to act in a
manner that constitutes gross negligence in the performance of its duties
hereunder;

                    (ii) Manager misappropriates or embezzles Company funds;

                    (iii) Manager commits some other willful violation of this
Agreement in its corporate capacity (as distinguished from the acts of any
employees of Manager which are taken without the complicity of Principal);

                    (iv) Parent REIT removes Principal from the position of
Chief Executive Officer of Parent REIT for cause (as cause is defined in and
interpreted in accordance with the Non-Competition Agreement);

                    (v) a Change of Control occurs;

                    (vi) Principal is no longer Chief Executive Officer of
Manager (provided such condition is not a result of Principal’s death,
disability or incapacity); or

20



--------------------------------------------------------------------------------



 



                    (vii) Manager defaults in the performance or observance of
any material term, condition or covenant contained in this Agreement to be
performed or observed on its part, and such default continues for a period of
thirty (30) days after written notice thereof from the Company specifying such
default and requesting that the same be remedied within such thirty (30) day
period; provided, however, Manager shall have an additional sixty (60) days to
cure such default if (A) such default cannot reasonably be cured with in thirty
(30) days but can be cured within ninety (90) days, and (B) Manager shall have
commenced to cure such default within the initial thirty (30) day period and
thereafter diligently proceeds to cure the same within ninety (90) days of the
date of the Company’s original notice of the default.

Termination of this Agreement pursuant to this Section 15(a) shall become
effective, in case of the foregoing (A) clauses (i) through (iv), upon seven
(7) days’ prior written notice to Manager, (B) clauses (v) and (vi), upon thirty
(30) days’ prior written notice to Manager, and (C) clause (vii), in the event
of Manager’s failure to cure and provided the Company has delivered to Manager a
termination notice, upon the expiration of the applicable cure period.

               (b) By Manager.  Manager may terminate this Agreement, without
payment of a termination fee, if the Company defaults in the performance or
observance of any material term, condition or covenant contained in this
Agreement to be performed or observed on its part, and such default continues
for a period of thirty (30) days after written notice thereof from Manager
specifying such default and requesting that the same be remedied within such
thirty (30) day period. This Agreement shall terminate, in the event of the
Company’s failure to cure and provided Manager has delivered to the Company a
termination notice, upon the expiration of such thirty (30) day cure period.

          16. Action Upon Termination or Expiration of Origination Period.  From
and after the effective date of termination of this Agreement pursuant to
Sections 13, 14 or 15 or the expiration of the origination period described in
Section 3(e), as applicable, Manager shall not be entitled to compensation for
further services under this Agreement but shall be paid all compensation
accruing to the date of termination or expiration of the origination period, as
applicable, and a termination fee, if applicable. Upon such termination or
expiration, Manager shall forthwith:

               (a) after deducting any accrued compensation and reimbursement
for Expenses to which it is then entitled, pay over to the Company all money
collected and held for the account of the Company pursuant to this Agreement;

               (b) deliver to the Board of Directors a full accounting,
including a statement showing all payments collected and all money held by it,
covering the period following the date of the last accounting furnished to the
Board of Directors with respect to the Company; and

               (c) deliver to the Board of Directors all property and documents
of the Company provided to or obtained by Manager pursuant to or in connection
with this Agreement, including all copies and extracts thereof in whatever form,
then in Manager’s possession or under its control.

21



--------------------------------------------------------------------------------



 



          17. Release of Money or other Property Upon Written Request.  Manager
agrees that any money or other property of the Company held by Manager under
this Agreement shall be held by Manager as custodian for the Company, and
Manager’s records shall be clearly and appropriately marked to reflect the
ownership of such money or other property by the Company. Upon the receipt by
Manager of a written request signed by a duly authorized officer of the Company
requesting Manager to release to the Company any money or other property then
held by Manager for the account of the Company under this Agreement, Manager
shall release such money or other property to the Company within a reasonable
period of time, but in no event later than sixty (60) days following such
request. Manager shall not be liable to the Company, the Independent Directors,
Parent REIT or Sub-REIT’s stockholders or the Operating Partnership’s partners
for any acts or omissions by the Company in connection with the money or other
property released to the Company in accordance with the terms hereof. The
Company shall indemnify Manager and its members, managers, officers and
employees against any and all expenses, losses, damages, liabilities, demands,
charges and claims of any nature whatsoever which arise in connection with
Manager’s release of such money or other property to the Company in accordance
with the terms of this Section 17. Indemnification pursuant to this Section 17
shall be in addition to any right of Manager to indemnification under Section
11.

          18. Notices.  Unless expressly provided otherwise in this Agreement,
all notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given, made and received when delivered against receipt or upon actual receipt
of (a) personal delivery, (b) delivery by a reputable overnight courier, (c)
delivery by facsimile transmission against answerback, or (d) delivery by
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below:

     
If to Parent REIT, Sub-REIT
   
or the Operating Partnership:
  Arbor Realty Trust, Inc.

  333 Earle Ovington Boulevard, Suite 900

  Uniondale, New York 11553

  Attention: Frederick C. Herbst

  Facsimile: 516-832-8043
 
   
If to Manager:
  Arbor Commercial Mortgage, LLC

  333 Earle Ovington Boulevard

  Uniondale, New York 11553

  Attention: Frederick C. Herbst

  Facsimile: 516-832-8043

               Any party may alter the address to which communications or copies
are to be sent by giving notice of such change of address in conformity with the
provisions of this Section 18 for the giving of notice.

          19. Binding Nature of Agreement; Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors and permitted
assigns as provided in this Agreement.

22



--------------------------------------------------------------------------------



 



          20. Entire Agreement.  This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter of this Agreement. The express
terms of this Agreement control and supersede any course of performance and/or
usage of the trade inconsistent with any of the terms of this Agreement. This
Agreement may not be modified or amended other than by an agreement in writing
signed by the parties hereto.

          21. Governing Law.  This Agreement and all questions relating to its
validity, interpretation, performance and enforcement shall be governed by and
construed, interpreted and enforced in accordance with the laws of the State of
New York, notwithstanding any New York or other conflict-of-law provisions to
the contrary.

          22. Indulgences, Not Waivers.  Neither the failure nor any delay on
the part of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

          23. Titles Not to Affect Interpretation.  The titles of sections,
paragraphs and subparagraphs contained in this Agreement are for convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation of this Agreement.

          24. Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts of this Agreement, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

          25. Provisions Separable.  The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

          26. Principles of Construction.  Words used herein regardless of the
number and gender specifically used, shall be deemed and construed to include
any other number, singular or plural, and any other gender, masculine, feminine
or neuter, as the context requires. All references to recitals, sections,
paragraphs and schedules are to the recitals, sections, paragraphs and schedules
in or to this Agreement unless otherwise specified.

23



--------------------------------------------------------------------------------



 



          27. Amendments.  This Agreement may be amended only in a writing
signed by the parties hereto; provided the same has been approved by a majority
of the Independent Directors. The approval of the holders of the Common Shares
shall not be required for any amendments to this Agreement.

          28. References to Original Management Agreement

     Any reference to the Original Management Agreement in any other document
executed in connection with the Original Management Agreement or this Agreement
shall be deemed to refer to this Agreement.

[NO FURTHER TEXT ON THIS PAGE]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            Manager:


ARBOR COMMERCIAL MORTGAGE, LLC,
a New York limited liability company
      By:   /s/ Frederick C. Herbst         Name:   Frederick C. Herbst       
Title:   Chief Financial Officer        Parent REIT:


ARBOR REALTY TRUST, INC.,
a Maryland corporation
      By:   /s/ Frederick C. Herbst         Name:   Frederick C. Herbst       
Title:   Chief Financial Officer        Operating Partnership:


ARBOR REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership


By: Arbor Realty GPOP, Inc.,
a Delaware corporation,
its general partner
      By:   /s/ Frederick C. Herbst         Name:   Frederick C. Herbst       
Title:   Treasurer        Sub-REIT:



ARBOR REALTY SR, INC.,
a Maryland corporation
      By:   /s/ Frederick C. Herbst         Name:   Frederick C. Herbst       
Title:   Chief Financial Officer     

